UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2421


JEREMY C. SOUTHGATE, d/b/a Sound Spark Studios,

                    Plaintiff - Appellant,

             v.

FACEBOOK, INC.; INSTAGRAM, LLC,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-00648-AJT-IDD)


Submitted: March 13, 2018                                         Decided: March 15, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeremy C. Southgate, Appellant Pro Se. Andrew S. Bruns, Paven Malhotra, KEKER,
VAN NEST & PETERS LLP, San Francisco, California; Craig Crandall Reilly,
Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jeremy C. Southgate appeals from the district court’s order granting Defendants’

Fed. R. Civ. P. 12(b)(6) motion and dismissing his civil action. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Southgate v. Facebook, Inc., No. 1:17-cv-00648-AJT-IDD (E.D. Va. Nov.

14, 2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2